Citation Nr: 0508694	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  98-05 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his son


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1968 to November 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
The case subsequently was transferred to the RO in 
Huntington, West Virginia.

The veteran had a hearing in February 2003 at the RO in Las 
Vegas, Nevada, before the undersigned Veterans Law Judge 
(VLJ) of the Board.  This type of hearing is often called a 
travel Board hearing.  A transcript of that proceeding is of 
record.  The only other claim on appeal at that time was for 
an initial rating higher than 50 percent for post-traumatic 
stress disorder (PTSD).

This case was most recently remanded to the RO in June 2003 
for further development and consideration.  And in October 
2004, while on remand, the RO issued a decision granting a 
100 percent schedular rating for the PTSD, which obviously is 
the highest possible rating.  So that claim has been resolved 
and is no longer before the Board - leaving only the claim 
for service connection for a bilateral knee disorder still at 
issue.


FINDING OF FACT

The veteran has a bilateral knee disorder as a result of an 
injury sustained in service, including while engaged in 
combat against enemy forces in Vietnam.  


CONCLUSION OF LAW

A bilateral knee disorder, including post-traumatic 
arthritis, was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA requires that VA notify the veteran of the type of 
evidence needed to substantiate his claim, including insofar 
as whose specific responsibility - his or VA's, it is for 
obtaining the supporting evidence.  The VCAA also requires 
that VA assist the veteran in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance if there is no reasonable possibility that it 
would aid in substantiating the claim.  Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).

The Board has determined that the evidence and information 
currently of record supports a complete grant of the benefit 
requested.  Therefore, no further notification and/or 
development is required to comply with the VCAA or the 
implementing regulations because it would be inconsequential.  
So the Board will address the merits of the veteran's claim 
for service connection for a bilateral knee disorder.  

Legal Analysis

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  


For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Arthritis (a chronic condition, per se) will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also permissible for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

If VA determines the veteran engaged in combat and his 
alleged trauma is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the occurrence of the 
trauma and no further development or corroborative evidence 
is required - provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d); see 
also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat or that he did but that the alleged trauma is not 
combat related, then his lay statements or testimony, alone, 
are not sufficient to establish the occurrence of the alleged 
trauma.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.  

Bare in mind, however, the presumptions the veteran receives 
as a result of being in combat only apply when determining 
whether he experienced the alleged trauma.  This has nothing 
to do with determining whether he also experienced chronic, 
continuous symptoms after his discharge from the military 
such that his current impairment can be causally related to 
the trauma in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); see also Savage v. Gober, 10 Vet. App. 488 (1997) 
(discussing the concept of continuity of symptomatology).

The veteran is service connected for PTSD as a result of 
combat in Vietnam.  Consequently, his participation in combat 
already has been established and conceded.  During his 
February 2003 travel Board hearing he testified that he fell 
out of a helicopter in Vietnam.  See page 4 of the transcript 
of the travel Board hearing.  With this in mind, the specific 
type of trauma alleged, i.e., an injury when getting out of a 
helicopter while in Vietnam, is factually consistent with the 
circumstances of his service.  It therefore stands to reason 
that he indeed sustained trauma to his knees during service 
in the manner alleged, even though it is not actually 
documented in the record on appeal.  See, e.g., 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); cf. Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

This, in turn, means the absence of clinical confirmation of 
disorders involving the veteran's knees in his service 
medical records (SMRs) is much less significant than would 
ordinarily be the case since the Board is conceding that he 
sustained knee trauma during combat.  This, then, is no 
longer the determinative issue.  Rather, the dispositive 
issue is whether he has chronic disability as a residual of 
that trauma.  And there is sufficient evidence of record to 
conclude that he indeed does.



Although there is no favorable objective clinical evidence in 
the years immediately after service documenting complaints of 
a bilateral knee disorder, there nevertheless is substantial 
clinical evidence in more recent years documenting both 
persistent complaints of this condition and, of equal or 
greater significance, causally relating the current bilateral 
knee disorder back to the veteran's military experiences in 
combat.  This includes the August 2004 report of a VA 
orthopedic examination.  The evaluating physician confirmed 
the veteran now has a bilateral knee disorder that, if there 
was trauma in service as he described (which VA concedes 
there was), is as likely as not due to that trauma.

Specifically, after a review of the claims file in its 
entirety, this VA examiner stated 
X-rays and MRIs of the knees revealed arthritis and the 
diagnosis was severe traumatic degenerative arthritis and 
popliteal cysts of both knees, worse in the right knee than 
the left.  The examiner further stated that: 

The type of arthritis seen in this case is more 
likely than not due to injury.  It is more severe 
than would be expected at [the veteran's] age 
without trauma.  

The question of course is when the injury 
occurred.  Unfortunately there are no records from 
Vietnam to verify his contention that he injured 
his knee and there does not appear to be medical 
care until later in the course of his history, 
around 1995.  

However, on the other hand, there is no evidence 
that he had an injury after Vietnam, either while 
working in Detroit or later on.  In fact there is 
no evidence of such an injury.  He has not worked 
since about 1978.  

Based on the above considerations, it is as likely 
as not that the traumatic arthritis for which he 
is being treated, resulted from the injury that he 
reports even though it is impossible to verify 
that injury.  

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not obviate 
the requirement that a combat veteran submit evidence of 
current disability and evidence of a nexus/link between the 
current disability and service.  See, too, 38 C.F.R. § 
3.303(d) (permitting the granting of service connection for 
any disease initially diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  See also Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Here, though, as mentioned, this medical nexus requirement is 
met.  And while the August 2004 VA examiner's opinion stating 
that the veteran had developed traumatic arthritis due to 
trauma in service appears to have been based on a history 
related by the veteran, himself, rather than independently 
corroborated, the only medical nexus opinion on file based on 
a review of the entire record is that examiner's opinion.  
And his opinion was provided after reviewing the veteran's 
SMRs and his post-service medical records.  So the opinion is 
fully informed.  Cf. Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Since, for these reasons, the evidence supports the claim - 
especially if all reasonable doubt is resolved in the 
veteran's favor, service connection is warranted for a 
bilateral knee disorder.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

Service connection for a bilateral knee disorder is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


